UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABKCO MUSIC & RECORDS, INC.,
ABKCO MUSIC, INC., UMG
RECORDINGS, INC., UNIVERSAL-
SONGS OF POLYGRAM
INTERNATIONAL, INC., POLYGRAM
PUBLISHING, INC., SONGS OF
UNIVERSAL, INC., and UNIVERSAL
MUSIC CORP.,                                         19 Civ. 11892 (KPF)
                          Plaintiffs,                      ORDER
                   -v.-

CODA PUBLISING, LTD., CLAIRE
ANNE GAMBOLD, GWILYM MICHAEL
DAVIES, and VISION FILMS, INC.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On March 11, 2020, the Court scheduled an initial pretrial conference in

this matter for April 7, 2020, at 10:30 a.m. (Dkt. #49). That conference will

proceed as scheduled telephonically. The dial-in information is as follows: At

10:30 a.m. on April 7, 2020, the parties shall call (888) 363-4749 and enter

access code 5123533. If the conference line requests a “security code” the

parties shall press “*”. Please note, the conference will not be available prior to

10:30 a.m.

      SO ORDERED.

Dated: April 2, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
